 
EXHIBIT 10.18
 
Letter of Assignment
 
December 14, 2001
 
Mr. Conrad Wredberg
1235 Bay Pointe Terrace
Alpharetta, GA 30005
 
Dear Conrad:
 
This letter confirms our mutual understanding of the terms and conditions
applying to your assignment with Scientific-Atlanta as Executive Vice President,
International Markets based in Brussels, Belgium reporting to Jim McDonald. The
anticipated duration of this assignment is 24 months, but the duration of this
assignment may be decreased or extended depending on business requirements. Such
employment is subject, of course, to medical clearances, foreign government
entry documents or visas, and your acceptance of the terms and conditions
outlined in this letter. The effective date of this assignment will be in the
early January 2002 time frame. Your point of origin has been designated as
Atlanta, Georgia.
 
Your compensation and benefits package is designed to provide you with a level
of income and benefits that is comparable to those you would have received in
the United States. We have also taken into consideration the additional costs
that you may reasonably anticipate as a result of living in Belgium.
 
The terms and conditions outlined in this letter will be in effect only for the
period of this international assignment. At the end of this assignment, if you
are still employed by the Company, you will return to the Company at the
location designated by the Company, at your base salary in effect at that time,
and will stop receiving premiums, allowances, and differentials provided under
the Company’s Expatriate Compensation Program.
 
Base Salary & Benefits
 
Your base salary will be $510,000 per year.
 
You will remain on the US payroll and continue to be eligible to participate in
the Scientific-Atlanta benefits plan, including medical, dental, and life
insurance, paid vacation, paid holidays, participation in the 401 (k) plan, the
company pension plan, the deferred compensation plan, the Supplemental Executive
Retirement Plan, and the Severance Protection Agreement in the event of a change
of control. However, the medical and dental plan that you will participate in
while on this assignment is specially designed for employees and their families
on international assignment. You will receive information describing the
benefits provided in this plan soon.
 
The company will be providing you with a company paid vehicle for you while you
are on this assignment.



--------------------------------------------------------------------------------

Taxes
 
The policy regarding taxes is that your tax obligation will be equalized so you
are paying approximately the same taxes you would have paid had you remained in
the US at the same salary, with a hypothetical US income tax will be deducted
from your total salary.
 
The accounting firm of Arthur Andersen will assist in the determination of your
hypothetical withholding, as well as the preparation and filing of your US and
Belgium income tax returns while on this assignment.
 
International Service Premium
 
While on this assignment in Belgium, you will receive an International Service
Allowance equal to 15% of your base salary as an incentive to undertake this
international assignment. The premium will be payable at the same time as
regular base pay as a separate element of compensation.
 
Hardship Allowance (if applicable)
 
Conditions in Belgium do not warrant your receiving a hardship allowance.
 
Housing and Goods & Service Allowance
 
The Company will pay directly the actual cost of your housing in Brussels up to
a maximum of $2,500 US per month. There will not be a monthly housing deduction
made from your pay.
 
A goods and services differential will be paid to compensate you for the higher
costs of goods and services in Brussels as compared to the United States. At
present, the goods and services index assigned to Brussels is 138.7587. The
amount that an American at your salary level would normally spend on goods and
services in the United States (often called spendable income) would be $11,555
per month. Thus, your monthly goods and services differential, if the same index
is still in effect when your differential commences, will be $4,478 as outlined
below:
 
Spendable Income
  
$
11,555
 
Goods and Services Index
  
 
138.7587
 
Monthly Goods and Services Differential
  
$
4,478
 (see below)

 
Note: Differential = (index-100/100) x Spendable Income
 
The Goods & Service Allowance includes transportation costs. Since the company
will be providing you with a company paid vehicle for you while you are on this
assignment, your Goods & Service Allowance will be reduced by 13.7%, to $3,865
per month.
 
The differential, affected by inflation in the host location and in the United
States, and by exchange rates, will be reviewed periodically.



--------------------------------------------------------------------------------

Vaccinations and Inoculations (if applicable)
 
In the event it is necessary for you and members of your family to have
vaccinations and inoculations which are required by law and as specified by your
medical doctor prior to departing from Atlanta, these will be provided at
Company expense.
 
Relocation to Begin the International Assignment
 
Scientific Atlanta will provide you with the following relocation assistance to
Belgium:
 

 
•
 
We will pay or reimburse you for the actual costs associated with moving
required household goods and personal effects from Atlanta to Brussels, as well
as the travel costs to Brussels for you and Norma to begin this assignment.

 

 
•
 
We will pay or reimburse you for the closing costs and the real estate
commission incurred (at the locally prevailing rate but not to exceed seven
percent) related to the sale of your house in Atlanta. In the event your house
in Atlanta does not sell within 120 days of your transfer date,
Scientific-Atlanta will offer to purchase your home through a third party
relocation firm under contract to Scientific-Atlanta. The offer to purchase your
home will be based on the fair market value of your home, as determined by the
average of two independent appraisals obtained by the third party relocation
firm.

 

 
•
 
Actual and reasonable temporary living expenses in Brussels for up to a maximum
of 60 days, if necessary.

 

 
•
 
In the event you elect to sell your personal automobile(s), the Company will
protect you on the loss, if any, resulting from the forced sale prior to your
expatriation for up to two personal automobiles. The Company will pay the
difference between the actual sales price and the official Kelly Blue Book or
the N.A.D.A. Used Car Guide retail price (less reconditioning) for the make,
model and year of car. You are expected to secure the most favorable price;
reasonable advertising costs will be reimbursed.

 

 
•
 
All taxable relocations assistance will be grossed-up for tax purposes.

 
In addition, you will receive a miscellaneous relocation payment of one month’s
base salary, less appropriate taxes and withholdings. This allowance is designed
to aid in the payment of relocation expenses such as the purchase of luggage,
small electrical appliances, hardware, and other incidental expenses related to
your move.
 
Relocation back to the US at the end of the International Assignment
 
Scientific Atlanta will provide you with the following relocation assistance
from Belgium back to the US at the end of your international assignment:
 

 
•
 
We will pay or reimburse you for the actual costs associated with returning your
household goods and personal effects from Brussels to Atlanta, or a mutually
agreed upon alternative location, as well as the travel costs to this location
for you and Norma.

 

 
•
 
We will pay or reimburse you for reasonable and actual home purchase closing
costs in Atlanta or a mutually agreed upon alternative location, provided it is
within one year of



--------------------------------------------------------------------------------

 
the effective date of transfer back from your assignment (does not include
normal ongoing homeowners expenses required to be paid in advance at closing
such as property taxes, prorated interest, mortgage insurance and hazard
insurance).

 

 
•
 
Actual and reasonable temporary living expenses in Atlanta or a mutually agreed
upon alternative location for up to a maximum of 30 days, if necessary.

 
Home Leave
 
You will be eligible for two annual home leave trips (actual and reasonable
round trip airfare for you and Norma) per year to the U.S. or other mutually
agreed upon location while on this assignment in Brussels.
 
Rest & Relaxation Leave
 
Current conditions in Brussels do not warrant a Rest & Relaxation leave while on
this assignment.
 
Letter of Assignment
 
In the event any provision of this letter shall be held invalid or unenforceable
by reason of law, such invalidity or unenforceability shall attach only to such
provisions and shall not affect or render invalid or unenforceable any other
provision of this letter. This letter sets forth the entire agreement of the
parties including any prior agreements or representations. This agreement can
only be modified by an agreement in writing signed by the employee and an
authorized representative of the Company.
 
Conrad, please let me know if you have any questions, or need additional
information.
 
Sincerely,
 
/s/ BRIAN KOENIG
 
Brian Koenig
Senior Vice President
Human Resources
 
I hereby agree and accept this assignment as outlined above.
 
/s/      CONRAD WREDBERG        

--------------------------------------------------------------------------------

                Conrad Wredberg